department of the treasury internal_revenue_service washington d c number release date cc dom fs fi p tl-n-4273-99 uilc date memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject accrual of insurance reimbursement this field_service_advice responds to your request dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year a year b year c year d year e year f year g consumer product state state issue sec_1 whether taxpayer’s right to receive insurance reimbursements from third-party insurers associated with liabilities for certain tort claims was fixed in the final two of the years at issue years e and f whether taxpayer’s right to receive insurance reimbursements from third-party insurers associated with all other non- liabilities was fixed in the final two of the years at issue whether taxpayer’s right to receive insurance reimbursements from its captive insurer associated with various tort claims including and non- claims was fixed in the years at issue whether taxpayer’s informal request for refund based on its attempt to change the treatment of its insurance reimbursements for tort claims was a change in method_of_accounting whether taxpayer’s change in the treatment of its insurance reimbursements in year e for non- tort claims was a change in method_of_accounting whether taxpayer’s reversal in year e of previously accrued insurance reimbursement income for all non- tort claims was proper whether taxpayer’s right to receive an insurance reimbursement from a third- party insurer associated with a specific site environmental tort claim was fixed in year e conclusion sec_1 because of litigation involving taxpayer and its insurers over liability for certain tort claims taxpayer’s right to receive insurance reimbursement income for the tort claims was not fixed in years e and f because none of the insurers expressly denied liability for the non- tort liabilities taxpayer’s right to receive insurance reimbursement income for those claims was fixed for all the years at issue years d e and f because taxpayer’s captive insurer never denied or contested liability for either or non- tort claims in the years at issue taxpayer’s right to receive insurance reimbursement income from the captive insurer was fixed for the years at issue taxpayer’s informal request for a refund based on a change in treatment of its insurance reimbursements for tort claims for amounts above the captive insurer’s primary layer was not a change in accounting_method while the change in treatment affected timing the change was caused by a change in underlying fact the dispute over liability engendered by the litigation between and among taxpayer and its insurers taxpayer’s change in treatment of its insurance reimbursements in year e for non-medical tort claims was a change in method_of_accounting the change in treatment affected a material_item which impacted on the timing of insurance reimbursement income taxpayer made an improper change in method_of_accounting without the commissioner’s consent taxpayer’s reversal in year e of previously accrued insurance reimbursement income for all non- tort claims was improper the reversal was based on an improper and unauthorized change in accounting_method taxpayer’s right to receive an insurance reimbursement from a third-party insurer associated with a specific site environmental tort claim was fixed in year e in year e taxpayer’s insurer had admitted through a counter-offer liability up to a certain amount such amount was fixed in that year facts taxpayer is a manufacturer of various industrial and consumer products the years at issue are years d through f from years a through b taxpayer had a division which produced and sold a consumer product in year b taxpayer sold the division under the sales agreement taxpayer agreed to indemnify the acquiring company against any claims made against the consumer product prior to the sale date taxpayer was heavily insured against product_liability claims under its general comprehensive insurance coverage for many years taxpayer was covered for all general comprehensive insurance first by a captive foreign insurance subsidiary which handled the first layer up to dollar_figure or dollar_figure million coverage above this primary coverage was issued in various layers with various insurers in each layer insurers would sign on for specific portions of each layer and receive a corresponding share of the premium for that layer apparently there were over a hundred policies issued for years through year b and one year afterward the general comprehen- sive insurance was occurrence insurance coverage occurrence-based insurance indemnifies the insured for covered events that take place occur during the policy period regardless of when the claim or suit is brought for all years since then taxpayer had claims-made insurance coverage claims-made insurance coverage generally limits indemnification to claims made during the policy period prior to the years at issue an occasional claim for tort liability was made against taxpayer related to the consumer product generally taxpayer resolved those claims and was indemnified ie reimbursed by its occurrence- based insurers however beginning prior to year d the amount of claims associated with the consumer product increased significantly because of this significant jump taxpayer altered its accounting treatment for the claims in year e also in year e taxpayer encountered trouble with its occurrence-based insurers over these tort claims as the number of claims against taxpayer for the consumer product rose in the years prior to and during the years at issue taxpayer encountered resistance regarding coverage from its occurrence-based insurers in year e some of taxpayer’s occurrence-based insurers filed suit against taxpayer and all its other occurrence-based insurers as well as its claims-made insurers in state court in state seeking an adjudication of certain coverage issues and a determination concerning allocation among insurers for coverage under the terms of the various insurance policies a few months later in year e taxpayer filed its own suit in state court in state which was later removed to a federal district_court in state against all its occurrence-based insurers seeking a determination concerning allocation among its occurrence-based insurers and adjudication of its overlapping policies this action was later stayed pending resolution of the state litigation due to arbitration provisions the claims-made insurers were dismissed from the first law suit in year f the lawsuit brought by some of taxpayer’s occurrence-based insurers alleged that the other insurers were either partly or completely liable for the insurance reimbursements to taxpayer that is those occurrence-based insurers alleged that the consumer product’s coverage event did not occur during the policy period furthermore those occurrence-based insurers disputed whether some of the costs including certain defense costs were covered under the policies the lawsuit has continued until the present time although the taxpayer has substantially prevailed on most issues in the suit including definition of the event for coverage and the allocation of coverage because of these victories the taxpayer has received in recent years substantial reimbursement payments by a number of its occurrence-based insurers for the tort claims furthermore apparently because of the litigation filed in year e the insurers both the other occurrence-based insurers but primarily the claims-made insurers refused to pay claims for non- product liabilities pending outcome of the tort claims litigation even though there was no formal denial of such claims in all years taxpayer’s captive_insurance_company was not part of the suits and never denied coverage for its primary insurance layer for at least years e and f taxpayer estimated for book purposes significant liabilities and expenses associated with the tort claims simultaneously taxpayer estimated receivables for expected insurance reimbursements of the same amount after a one-time charge and deductibles taxpayer’s annual reports and other filings with the public for those years noted the litigation over the tort claims and a belief by the taxpayer that except for the one time charge taken in year e it fully expected complete reimbursement of the estimated liabilities and associated expenses after deductibles prior to year e taxpayer accounted on its books for its product_liability claims and non- on a net_basis that is when a liability claim was made taxpayer estimated both the cost of the existing and potential claims includ- ing estimated damages and defense-related costs and the amount of the expected reimbursement in most cases because of the extensive insurance carried by the taxpayer the estimated cost after deductibles was totally offset by the estimated insurance reimbursement for year e onward taxpayer accounted for the liability claims separate from other product_liability claims in year e for all non- liability claims taxpayer for tax purposes stopped including into income the estimated reimbursement income associated with the expenses paid and taken into account during the year from year e forward taxpayer took into account as a deduction non- product_liability claims actually paid however it only included in income funds actually received as reimbursement taxpayer essentially went to a cash-type treatment of non- liability claims expenses and income for tax purposes taxpayer reversed any unpaid product_liability costs net of actual recovery that remained unpaid as a schedule m-1 adjustment because of the economic_performance rules under sec_461 thus for tax purposes taxpayer took into account expenses actually paid in the year it also included in income expected reimbursement proceeds associated with product_liability claims when taxpayer altered its treatment of the expected reimbursement income in year e for non- liabilities and moved to a cash-type basis taxpayer had substantial receivables accrued for reimbursement income income recognized for tax purposes but for which taxpayer had not received the actual cash reimburse- ments the amounts had been previously recognized in income when taxpayer altered its treatment in year e it took a schedule m-1 tax deduction for the amount of the receivable thus offsetting the prior treatment of these amounts as income taxpayer did not change its treatment of liabilities for years e and thereafter for tax purposes for tax purposes expenses actually paid and expected reimbursement associated with tort claims were taken into account as expenses and income unpaid expenses were not taken into account and were reflected on the schedule m-1 however during the course of the examination of taxpayer taxpayer has filed an informal claim for a refund for year e backing out the accrual of reimbursement income and moving to the cash-type treatment it adopted for its non- liabilities where only actual expenses and actual income received are recognized for tax purposes taxpayer was also insured by various insurance_companies under compre- hensive general liability cgl insurance policies throughout its corporate history during certain years when taxpayer was covered by occurrence-based cgl policies it engaged in manufacturing operations which produced hazardous wastes taxpayer was ordered to clean up these hazardous sites at least prior to year c taxpayer did not accrue expected reimbursement income associated with these environment claims as there remained the issue whether such clean-up costs were covered damages under the cgl policies taxpayer had deducted actual costs of clean-up around year c state 1’s supreme court ruled that such costs were in fact covered damages many of the costs were then reimbursed in year d taxpayer requested reimbursement for a specific site clean-up from the primary cgl insurance carrier the reimbursement request was based on a sum for past clean-up and a sum for expected future clean-up by letter sent in early year e taxpayer’s primary cgl insurance carrier offered to reimburse taxpayer but using different sums for past and future clean-up costs taxpayer countered that offer with yet different figures which the primary cgl carrier re- countered with a fourth set of sums all this occurred in year e no further settlement negotiations have been held for book purposes in year e taxpayer included accrued reimbursement income reflecting sums approximately equal to the primary cgl carrier’s final offer taxpayer included no amounts in income for tax purposes discussion sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_451 provides that any item_of_gross_income is included in the taxable_year when received unless under the method_of_accounting used to compute income such amount is to be properly accounted for in a different period since taxpayer used the overall accrual_method of accounting the principles of that method rather than actual receipt govern the year when insurance reimbursements are included in gross_income under general principles of accrual accounting two conditions must be met for income to be accrued in a given taxable_year the taxpayer must have a clear right to the income and the amount of the income must be ascertainable 269_us_422 286_us_290 320_us_516 these requirements have been formalized in sec_1 a sec_1_451-1 provides in part that under the accrual_method of accounting_income is includible in gross_income when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_446 which is an exception to the general_rule of sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income the commissioner’s determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income 97_tc_120 whether a particular method_of_accounting clearly reflects income is a question of fact which must be decided on a case-by-case basis 78_tc_1029 sec_1_446-1 provides in part that the term method_of_accounting includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 provides in part that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include a change in treatment resulting from a change in underlying fact sec_446 and sec_1_446-1 state that a taxpayer which changes its method_of_accounting on the basis of which it keeps its books must prior to changing to a different method secure the consent of the commissioner consent must be secured regardless of whether the method a taxpayer is changing is proper or permitted sec_1_446-1 commissioner v o liquidating corp 229_f2d_225 3d cir cert_denied 368_us_898 the governing principles for determining the year of accrual of insurance reimbursement remains whether a taxpayer has a fixed_right to receive the income and reasonable estimation of the amount to be received the service has adhered to a position that an accrual basis taxpayer would be required to recognize gain in the year when the damages were sustained even though the insurance payment was not received until the following year see g_c_m cental tablet mfg co i-3498 date thus if the insurer does not contest liability income accrues in the year of the loss max 8_bta_679 accrual required where insurance_company had admitted liability and conceded the bulk of the loss claimed by the taxpayer in the year of loss 12_tc_475 extent and amount of liability of insurance_company known in year of loss 244_f2d_525 6th cir liability and approximate amount determined in year of fire liability was both clear and could be approximated t he general_rule is that when there is no contest over liability and its measure does not depend on future events or contingencies income accrues after liability becomes fixed although the exact amount may not be determined until later the sole issue in this field_service_advice is whether the right to receive the insurance reimbursement income was fixed there is no issue regarding the reasonable estimation of those amounts cappel house furnishing co f 2d pincite even though there was no unequivocal admission of liability by the insurer the record showed that the concern of the insurer was not so much with the question of liability but with its measure id pincite on the other hand where an insurance_company does not admit liability in the year of the loss or takes a position in negotiations which makes it quite uncertain whether the bulk of the claim will be recoverable accrual is improper 417_us_673 dissenting opinion citing in footnote of the dissent georgia carolina chem co v commissioner no big_number t c memo extent of liability not fixed in year of loss because of uncertainty as to whether co-insurance clause which would reduce coverage would be invoked by insurance_company luckenback steamship co v commissioner 9_tc_622 amount of recovery on war risk insurance uncertain in years of loss because of controversy between war shipping administration and comptroller general 27_tc_733 where fire occurred six days prior to completion of tax_year insurance proceeds did not accrue because extent of damage still uncertain 60_tc_633 accrual not required because insurance_company had never admitted to liability in any amount in taxable_year 409_f2d_1363 ct of claims accrual not required because extent of liability_contested by insurance_company in negotiations not completed in taxable_year with an accrual basis taxpayer it is crystallization of the right to receive income not prior expectation nor subsequent receipt that determines the year in which the income must be declared for federal tax purposes id pincite the crystallization only occurs if there is an admission of liability by the insurer an insurer’s tacit recognition of the fact and general extent of damage suffered by its insured does not meet or displace this central requirement of admission of liability id pincite issue sec_1 and whether taxpayer has a right to receive insurance reimbursements depends upon an analysis of all the facts and circumstances based on the case law we believe admission of liability is the linchpin for determining whether the right to receive insurance reimbursement is fixed and we believe that taxpayer’s right to receive insurance reimbursements from the occurrence-based insurers for certain tort claims was not fixed in years e and f due to the litigation instituted in year e in year d some of taxpayer’s occurrence-based insurers filed suit we are talking about insurance reimbursements above the primary layer held by taxpayer’s captive insurer against taxpayer and all its other occurrence-based insurers as well as its claims- made insurers in state court in state seeking an adjudication of certain coverage issues and a determination concerning allocation among insurers for coverage under the terms of the various insurance policies a few months later in year e taxpayer filed its own suit in state court in state which was later removed to a federal district_court in state against all its occurrence-based insurers seeking a determination concerning allocation among its occurrence-based insurers and adjudication of its overlapping policies this action was later stayed pending resolution of the state litigation due to arbitration provisions the claims-made insurers were dismissed from the first lawsuit in year f the lawsuit brought by some of taxpayer’s occurrence-based insurers alleged that the other insurers were either partly or completely liable for the insurance reimbursements to taxpayer furthermore those occurrence-based insurers disputed whether some of the costs including certain defense costs were covered under the policies scope of coverage clearly the litigation expressly disavows the liability of those occurrence- based insurers who brought the suit in year e arguably the remaining insurers liability for the certain tort claims is also disavowed at least indirectly that is by inclusion of the other occurrence-based insurers and the claims-based insurers in the first suit along with the counter-suit brought by the taxpayer there was no ability for the remaining insurers to admit liability we believe this applies for all the occurrence-based insurers as all were involved in the litigation in the years at issue because of the contested_liabilities as expressed in the litigation there was no fixed_right to receive the income in years e and f see curtis electro t c pincite the record does not show that the insurance_companies 4as to the claims-made insurers their inclusion in the initial litigation appears to have been improper as their coverage did not include years already covered by the occurrence-based insurers this is borne out by their dismissal from the state litigation in year f additionally prior to year e when taxpayer paid a claim apparently it was the occurrence-based insurers who provided indemnification regardless for these claims it is clear the claims-made insurers clearly disavowed liability as they did not provide coverage for such claims 5according to attachments to your request for field_service_advice by year f the district_court in state had determined that the occurrence-based insurers were in fact liable although the scope of coverage was not yet determined at that point for at least some of the liability it was a question of when and not whether taxpayer would received insurance reimbursements based on the district court’s holding taxpayer’s right to receive some reimbursement would be fixed in year f acknowledged liability for petitioner’s business_losses maryland shipbldg drydock f 2d pincite an unqualified recognition of liability by the obligor is the essence of accrual by the prospective recipient with respect to non- claims filed against taxpayer in years e and f presumably involving almost exclusively the claims-made insurers taxpayer’s various insurers refused to make any payments until the tort claims litigation was completed even though there was no formal denial of the claims the rationale of the insurers was that if they should be found liable to indemnify taxpayer for the tort claims coverage limits might be exceeded and thus liability for non- claims might be beyond coverage limits however while that rationale might be applicable to insurers and only on an insurer by insurer basis it is not applicable to taxpayer taxpayer’s product_liability coverage was so extensive that it ultimately could expect reimbursement in full for all non- tort liabilities while there was no express admission of liability neither was there any formal denial of the claims for the non- tort claims prior to year e taxpayer accrued for tax purposes the right to receive insurance reimbursement because of the litigation generated over the tort claims the insurers simply stopped making payments and taxpayer decided to stop accruing the reimburse- ment amounts for tax purposes we believe this situation is closer to cappel house furnishing co where the sixth circuit laid down the general_rule that when there is no contest over liability and its measure does not depend on future events or contingencies income accrues after liability becomes fixed although the exact amount may not be determined until later id pincite the situation here is similar in that even though there was no unequivocal admission of liability by the insurer as in cappel house furnishing co the record showed that the concern of the insurer was not so much with the question of liability but with its measure id pincite here too the concern of the various insurers none of whom denied liability was the measure of the liability for non- tort claims we believe that the right to receive the insurance reimbursements for non- tort claims remained fixed in years e and f as there was no direct contest over liability only an indirect contest over the measure of such liability as for the issue of whether taxpayer had a right to receive insurance reimbursements from its captive insurer for the years at issue for both and non- tort claims we believe the right to receive reimbursements was fixed for all the years in issue at no time did the captive insurer contest or in any way expressly deny its liability to taxpayer while payment was not made in the years at issue presumably in part due to the lawsuits over the tort liabilities there remained a complete absence of a contest or dispute over the reimbursement because the captive insurer did not contest its liability income accrues to taxpayer in the year of the loss see max 8_bta_679 accrual required where insurance_company had admitted liability and conceded the bulk of the loss claimed by the taxpayer in the year of loss 12_tc_475 extent and amount of liability of insurance_company known in year of loss 244_f2d_525 6th cir liability and approximate amount determined in year of fire liability was both clear and could be approximated issue sec_4 and taxpayer initially did not change its treatment of liabilities for years e and thereafter for tax purposes for tax purposes expenses actually paid and expected reimbursement associated with tort claims were taken into account as expenses and income unpaid expenses were not taken into account and were reflected on the schedule m-1 due to sec_461 however during the course of the examination of taxpayer taxpayer has filed an informal claim for a refund for year e backing out the accrual of reimbursement income and moving to the cash-type treatment it adopted for its non- liabilities where only actual expenses and actual income received are recognized for tax purposes we believe taxpayer’s informal claim_for_refund is proper but only for amounts above the captive insurer’s primary layer based on our conclusion that taxpayer’s right to receive reimbursement income for its tort liabilities was not fixed in years e and f taxpayer’s method_of_accounting for its tort liabilities was the accrual_method of accounting under that method accrual of reimbursement income is governed by the all-events test under sec_451 as the deduction of claims paid is governed by the all-events test and economic_performance rules of sec_461 sec_1_446-1 provides in part that the term method_of_accounting includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 the material_item in this case is the accrual of insurance reimbursement as noted in footnote it appears that by year g the courts had resolved the issue of who among the occurrence-based insurers was liable to reimburse taxpayer thus in that year the only question was the scope of coverage and when the reimbursement monies were to be actually received accordingly in year g taxpayer’s right to receive a significant amount of the reimbursement was fixed in years e and f taxpayer right to receive the reimbursement income for the consumer product tort claims above the captive insurer’s primary layer was not fixed due to the lawsuits filed in year e the contest of the liability by some of the occurrence-based insurers including by counter-suit all of taxpayer’s occurrence- based insurers with the claims-made insurers denying liability due to their lack of coverage during the years giving rise to the claims prevented the right to receive the income from becoming fixed while the inclusion in income in year e or not affects timing in this case the change in treatment of the income is due to a change in facts sec_1_446-1 provides that a change in method_of_accounting does not include a change in treatment resulting from a change in underlying fact the litigation calling into question any and all liability of the insurers for reimbursement of the consumer product tort claims was a change in facts affecting taxpayer’s right to the income accordingly this is not a retroactive change in method_of_accounting for which taxpayer needs the consent of the commissioner see sec_446 in year e for all non- liability claims taxpayer for tax purposes stopped including into income the estimated reimbursement income associated with the expenses paid when taxpayer altered its treatment of the expected reimburse- ment income for all non- liabilities in year e and moved to a cash-type basis taxpayer had substantial receivables accrued for reimbursement income it took a schedule m-1 deduction for the amount of the receivables thus offsetting the prior treatment of these amounts as income we believe that taxpayer’s change in its treatment of non- liabilities in year e was an improper change in method_of_accounting taxpayer’s method_of_accounting for reimbursement income was the accrual_method of accounting under sec_451 under that method for years up to year e taxpayer properly included into income expected reimbursement income on certain product_liability claims we have concluded that there was no contest preventing the fixing of the right to receive insurance reimbursement income for years e and f except for the tort liabilities accordingly it was improper for taxpayer to unilaterally stop accruing into income amounts expected to be reimbursed sec_446 and sec_1_446-1 state that a taxpayer which changes its method_of_accounting on the basis of which it keeps its books must prior to changing to a different method secure the consent of the commissioner consent must be secured regardless of whether the method a taxpayer is changing is proper or permitted sec_1_446-1 commissioner v o liquidating corp 229_f2d_225 3d cir cert_denied 368_us_898 a change in method_of_accounting includes a change in treatment of a material_item a material_item is an item which affects the timing of income the year of accrual of insurance reimbursement income affects timing thus the change in treatment of the non- insurance reimbursement is a change in method_of_accounting unless it is shown that there is a change in facts instead however the facts in year e had not changed taxpayer’s insurers did not contest liability for non- tort liabilities accordingly taxpayer changed its method_of_accounting for insurance reimbursement from accrual to a cash-type method without the commissioner’s approval furthermore taxpayer’s reversal of its prior reimbursement accounts_receivable in year e was likewise improper as taxpayer improperly changed its method_of_accounting without the commissioner’s approval issue taxpayer engaged in manufacturing operations which produced hazardous wastes taxpayer was ordered to clean up these hazardous sites in year d taxpayer requested reimbursement for a specific site clean-up from the primary cgl insurance carrier the reimbursement request was based on a sum for past clean-up and a sum for expected future clean-up by letter sent in early year e taxpayer’s primary cgl insurance carrier offered to reimburse taxpayer but using different sums for past and future clean-up costs taxpayer countered that offer with yet different figures which the primary cgl carrier re-countered with a fourth set of sums all this occurred in year e no further settlement negotiations have been held for book purposes in year e taxpayer included accrued reimbursement income reflecting sums approximately equal to the primary cgl carrier’s final offer taxpayer included no amounts in income for tax purposes we believe that taxpayer’s right to receive the amount offered in the primary cgl carrier’s final offer in year e was fixed and should have been accrued into income for tax purposes an example of insurance proceeds meeting the criteria for accrual in a taxable_period prior to that of receipt is found in max 8_bta_679 where the board found a prompt admission of liability by the insurer coupled with an unqualified concession as to the bulk of the loss claimed by the insured to be sufficient to sustain an accrual in the earlier period maryland shipbldg drydock f 2d pincite we believe the final counter- offer by the insurer admitted liability to the extent of the counter-offer as thus the right to that amount of reimbursement income was fixed in year e t he general_rule is that when there is no contest over liability and its measure does not depend on future events or contingencies income accrues after liability becomes fixed although the exact amount may not be determined until later cappel house furnishing co f 2d pincite taxpayer’s cgl carrier had essentially admitted liability but disputed the exact amount in these situations the right to receive the reimbursement income is fixed to the extent of the amount of the final offer from the insurance carrier case development hazards and other considerations as stated in the discussion we believe that the litigation started by some of the occurrence-based insurers in year e expressly disavows their liability we concluded that the claims-based insurers disavowed liability on the basis that their policies were not in effect when the taxpayer made the consumer product we also stated that the remaining occurrence-based insurers liability for the certain medical tort claims is also disavowed at least indirectly however we believe further facts should be developed to determine our conclusion in the discussion is that the litigation among and between taxpayer and the occurrence-based insurers essentially prevents all those insurers from admitting liability perhaps our net is cast too wide perhaps other occurrence- base insurers did not disavow liability but simply waited for clearer determination of the liability allocation if further factual development suggests this is the case then taxpayer’s right to receive reimbursement income from those occurrence-based insurers might in fact be fixed in the years at issue if so then with respect to those insurers there would be a unauthorized change in method_of_accounting which we should deny another issue for clarification regards the primary layer and the captive insurer we agree with you that the right to receive reimbursement income from the captive insurer is fixed in all years at issue however we suggest reviewing the facts regarding if any of the captive insurer’s primary layer are included in the change in treatment of the medical liabilities where we concluded that no change in method has occurred those amounts should not be refunded as the right to receive those amounts were not affected by the litigation if you have any further questions please call deborah a butler assistant chief_counsel by _____________________ joel e helke special counsel financial institutions and products branch cc william f hammack cc msr
